ORDER
The Disciplinary Review Board having filed a report with the Court recommending that DANIEL P. DUTHIE of OYSTER BAY, NEW YORK, who was admitted to the bar of this State in 1989, be suspended from the practice of law for six months for his conviction of violations of New York law for failure to file New York state tax returns in 1986 and 1987; and good cause appearing;
It is ORDERED that DANIEL P. DUTHIE shall be suspended from the practice of law for six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.